Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, none of the references, alone or in combination, discloses an image encoding device comprising: a cross-component intra predictor configured to generate a predicted block of a second component through cross-component intra prediction in which a block of the second component to be encoded is predicted by referring to, as neighbouring decoded pixels adjacent to the block of the second component, decoded pixels of a first component and decoded pixels of the second component; a candidate generator configured to generate candidates for a transform type to be applied to transform processing on prediction residuals that represent errors between the predicted block of the second component and the block of the second component; and a transformer configured to perform the transform processing on the prediction residuals by using a transform type selected from among the candidates generated by the candidate generator, wherein the candidate generator is configured to generate the candidates for the transform type, based on positions of the neighbouring decoded pixels referred to in the cross-component intra prediction.
Regarding claims 6-10, 13, none of the references, alone or in combination, discloses generating, via a processor, a predicted block of a second component through cross- component intra prediction in which a block of the second component to be decoded is predicted by referring to, as neighbouring decoded pixels adjacent to the block of the second component, decoded pixels of a first component and decoded pixels of the second component; generating, via the processor, candidates for a transform type to be applied to inverse transform processing on transform coefficients of the second component, the transform coefficients corresponding to prediction residuals that represent errors between the predicted block of the second component and the block of the second component; and performing, via the processor, the inverse transform processing on the transform coefficients of the second component by using a transform type selected from among the generated candidates, wherein the generating the candidates comprises generating, via the processor, the candidates for the transform type, based on positions of the neighbouring decoded pixels referred to in the cross-component intra prediction.

Most Pertinent Prior Arts:
US 2015/0063438

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486